



Exhibit 10.16
iHEARTMEDIA, INC.
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Award Agreement”), dated as of
_______, 2020 (the “Effective Date”), evidences the grant of RSUs pursuant to
the provisions of the 2019 Incentive Equity Plan (the “Plan”) of iHeartMedia,
Inc. (the “Company”) to the individual whose name appears below (“Participant”),
covering the specific number of shares of Common Stock (the “Shares”) set forth
below and on the following terms and conditions. Capitalized terms that are used
but not otherwise defined herein shall have the meanings ascribed to such terms
in the Plan.
1.
Name of Participant:                         

2.
Number of RSUs:                         

3.
Date of grant of the RSUs:                     

4.
Vesting:                             

a.
Except as otherwise expressly provided in Section 4.b hereof, subject to
Participant’s continued employment or service through each applicable vesting
date, 25% of the RSUs shall vest on each of the first four (4) anniversaries of
the date of grant.

b.
Notwithstanding anything to the contrary contained in Section 4.a hereof, upon a
Participant’s Qualifying Termination, (i) 100% of the unvested RSUs shall vest,
if such Qualifying Termination occurs on or before the first anniversary of the
date of grant; (ii) 50% of the unvested RSUs shall vest, if such Qualifying
Termination occurs after the first anniversary and on or before the second
anniversary of the date of grant; and (iii) 25% of the unvested RSUs shall vest,
if such Qualifying Termination occurs after the second anniversary and on or
before the third anniversary of the date of grant.

c.
Notwithstanding anything to the contrary contained in Section 4.a hereof, 100%
of the RSUs shall vest immediately prior to the consummation of a Change in
Control.

d.
Subject to Section 4.b hereof, vesting shall cease immediately upon termination
of Participant’s employment or service for any reason, and any portion of the
RSUs that has not vested on or prior to the date of such termination shall be
forfeited on such date. Once vesting has occurred, the vested portion will be
settled at the time specified in Section 6 hereof.

5.
Each RSU is granted together with Dividend Equivalents, which Dividend
Equivalents will be (a) paid in the same form (cash or stock) in which the
corresponding dividends are paid to the stockholders and (b) subject to the same
vesting and forfeiture provisions as the RSUs granted pursuant to Section 2. Any
payments made pursuant to Dividend Equivalents will








--------------------------------------------------------------------------------





be paid in either cash or in shares of Common Stock, or any combination thereof,
effective as of the date of settlement under Section 6 below.
6.
Promptly following, and in any event within sixty (60) days of, the vesting of
the RSUs, the Participant shall receive the number of shares of Common Stock
that corresponds to the number of RSUs that have become vested on the applicable
vesting date, less any shares of Common Stock withheld by the Company pursuant
to Section 6.6 of the Plan (if any) to “net settle” the Participant’s RSUs as
contemplated therein.

7.
Participant hereby acknowledges receipt of a copy of the Plan attached hereto as
Annex A as presently in effect. All of the terms and conditions of the Plan are
incorporated herein by reference and the RSUs are subject to such terms and
conditions in all respects. This Award Agreement and the Plan constitute the
entire agreement of the parties with respect to the subject matter hereof, and
supersede any prior written or oral agreements.

8.
Nothing in the Plan or this Award Agreement shall confer upon Participant any
right to continue to be employed by or provide services to the Company or any of
its Subsidiaries or Affiliates, or interfere in any way with any right of the
Company or any of its Subsidiaries or Affiliates to terminate such employment or
service at any time for any reason whatsoever (whether for Cause or without
Cause) without liability to the Company or any of its Subsidiaries or
Affiliates.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Unit
Award Agreement as of the date first written above.
iHEARTMEDIA, INC.
    
Name:    
Title:    
PARTICIPANT
    
Name:    












Attachments:
Annex A (The Plan)
    
    
    




ANNEX A
2019 INCENTIVE EQUITY PLAN
OF
iHEARTMEDIA, INC.





